Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  

The application has been amended as follows: 
The following sentence has been added to the end of the abstract:  “An ambient light sensor may be included to determine when the filter assembly has been removed.”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The supplemental amendment filed 1/21/2022 has been entered.
The Examiner concurs with Applicant’s summary of the interview filed 01/21/2022.
The closest cited art—Mun (U.S. 10,094,097) and Liao (U.S. 10,906,819)—fail to anticipate or render obvious, alone or in any proper combination, the monitoring system being integrated into the valve assembly so that the valve assembly and the monitoring system are removable from the container as a single unit—in combination with all the other limitations of claim 9.  The prior art also fails to teach the monitoring system including a light sensor to sense existence of an ambient light when the filter assembly is selectively removed from the valve assembly and the monitoring system is operable to generate a rest signal based on sensing of the ambient light—in combination with all the other limitations of claim 26.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. TERRY K CECIL whose telephone number is (571)272-1138.  The examiner can normally be reached on Normally 7:30-4:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TERRY K CECIL/            Primary Examiner, Art Unit 1778